OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice at a term of the Appellate Division, First Department, on January 20, 1956.
On February 15, 1980, respondent was convicted after a jury trial in the Supreme Court, County of New York, of one count of criminal contempt in the first degree (Penal Law, § 215.51), a class E felony, and he was sentenced to 60 days incarceration.
By virtue of subdivision 4 of section 90 of the Judiciary *33Law, respondent ceased to be an attorney and counselor at law of the State of New York at the moment of his conviction.
The petition to strike the respondent’s name from the roll of attorneys should be granted.
Murphy, P. J., Kupferman, Fein, Sandler and Carro, JJ., concur.
Petition granted and respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.